trleenal kevenue conice uniform issue list may s e tlep- ra t3 legend company a company b plan x plan y plan z dear this is in response to correspondence dated date as supplemented by correspondence and communications dated august and date and date in which you requested a letter_ruling regarding the taxability of certain distributions from plan x a conference was held on date the following facts and representations have been submitted under penalty of perjury in support of the ruling requested company a is a wholly-owned subsidiary of company b on date company a adopted the predecessor of plan y and amended and restated it as plan y a profit- sharing plan effective date plan y was amended and restated date a salary deferral feature as described in sec_401 k of the internal_revenue_code code was added to plan y effective date in addition company a also adopted plan z an employee_stock_ownership_plan esop effective date plan z was amended and restated effective date on date plan y was merged into plan z which was the surviving plan the at the time of the merger an employer matching combined_plan was renamed plan x contribution feature was added to the salary deferral profit-sharing portion of plan x since plan x has been amended for both plan design changes and changes in the law plan x is a combined esop and cash_or_deferred_arrangement plan described in sec_401 of the code plan x satisfies the esop requirements of sec_409 and sec_4975 the cash_or_deferred_arrangement provisions of sec_401 and the page matching_contribution requirements of sec_401 m of the code plan x is a qualified_plan under sec_401 of the code although plan y and plan z were merged to become a combined_plan plan x continues to separately account for benefits in an esop component esop accounts and a k component k accounts participants in plan x can have as many as seven sub-accounts within plan x there is a maximum of three sub-accounts permitted within the esop accounts and a maximum of four sub-accounts permitted within the k accounts a participant’s interest in the esop accounts of plan x is accounted for entirely within the participant’s esop account which is a defined account in plan x a participant's esop account may be composed of the following participant's company stock account participant’s esop investment account and participant’s qualified directed investment account’ the participant's company stock account is composed solely of shares of company b stock the assets of the participant's esop investment account represent the proceeds of two underwritten stock offerings one by plan z on date just prior to its merger with plan y and the other by plan x and company a on date whereby plan x and plan z participants as the case may be were permitted to direct the plan x and plan z trustee as the case may be to sell a portion of their vested employer_securities company a stock at the time and then self- direct the investment of the proceeds among a diversified selection of mutual funds the participant’s qualified directed investment account exists only for a participant who has attained age and who has completed ten or more years of participation in plan x this account holds the diversification proceeds that would result if a qualified_participant elected to diversify or percent of the employer_securities in such participant's company stock account a participant’s interest in the k accounts of plan x could include the following participant’s profit sharing account’ participant’s deferral account’ participant’s matching account and participant's rollover account the participant’s profit sharing account includes discretionary profit-sharing contributions made by company a and company b a participant’s deferral account includes only elective_deferral contributions made by the participant a participant's matching account includes matching_contributions made in cash pursuant to a matching formula a participant’s rollover account includes amounts rolled over into plan x by a participant from his or her former employer's qualified_retirement_plans all of these accounts are participant self-directed and invested among a diversified group of mutual funds made available to all participants the distribution provisions of plan y and plan z prior to their merger and the distribution provisions of the sub-accounts under the esop accounts and the k accounts under plan x were and are different and have been different since the sub- accounts under the k accounts are distributable on account of retirement death disability or termination of employment as soon as administratively practicable after the event giving rise to the distribution in addition a participant may take an in-service distribution of the vested portion of these sub-accounts upon attainment of age with respect to the sub-accounts under the esop accounts in the event a participant meets the definition of normal retirement in plan x defined as the attainment of age with five or more years of participation the attainment of age with seven or more page years_of_service or the date the combination of the participant's age plus years_of_service equals or exceeds dies or becomes disabled the participant or his beneficiary is entitled to a distribution as soon as administratively practicable after the event giving rise to the distribution the distribution of amounts in the sub-accounts under the esop accounts may be taken in a single sum or in installments in the event a participant incurs an ordinary termination of employment plan x previously provided that the distribution of the participant's sub-accounts under the esop accounts generally would be delayed until the last day september of the fifth plan_year after the employee’s separation_from_service and then paid either in a single sum or installments however if the value of the vested portion of the participant’s sub- accounts under the esop accounts is less than dollar_figure as of the date of separation_from_service a participant may request a lump sum distribution immediately after the separation_from_service effective date the distribution provisions for a participant's sub-accounts under the esop accounts pertaining to an ordinary termination of employment were amended and now a participant who terminated employment with company aonor before date could receive a distribution of the participant's sub-accounts under the esop accounts including employer_securities on or after date a participant who terminated employment with company a from date to date may receive a distribution of the participant’s sub-accounts under the esop accounts on or after date and a participant who terminated employment with company a on or after date may receive a distribution of the participant’s sub-accounts under the esop accounts on or after the one-year anniversary of his or her date of termination of employment one final distribution option is available only for the employer_securities in the participant’s company stock account plan x provides that a participant but not a former or terminated participant with at least five years_of_service may request once each plan_year an in-service distribution of up to ten percent of the shares of company b stock in the participant’s company stock account for participants with less than five years_of_service the percentage is five percent and the shares of employer_securities to be distributed must have been actually allocated to the participant’s company stock account at least two years prior to the distribution these in-service distribution provisions also are available to an alternate_payee there is one current employee two former employees and an alternate_payee who are currently eligible or soon will be eligible for distributions of company b stock from plan x’s participant’s company stock account the rulings which are being requested concern the tax treatment of net_unrealized_appreciation under sec_402 of the code the current employee employee a was hired by company a on date and terminated employment on date as part of a reduction in force employee a elected to take a distribution of his sub-accounts under the k accounts which included his participant's deferral account and participant's matching account due to the delayed distribution provisions of plan x employee a was not permitted in date to also take a distribution of the shares of company b stock in his participant's company stock account and the mutual funds in his participant's esop investment account on date employee a was rehired by company a in his page participant’s company stock account and participant's esop investment account were and still are in plan x and now are subject_to a new distribution restriction that the sub- accounts under the esop accounts cannot be distributed until one year after an ordinary termination of employment employee a will terminate employment with company a by date and will be eligible to withdraw the entirety of his participant’s esop account including the employer_securities in his participant’s company stock account on or after the one-year anniversary of his date of termination employee a intends to withdraw the entirety of his participant's esop account on or within three months after the one-year anniversary of his date of termination the first former employee employee b was hired by company a on date and terminated employment on date on date employee b elected to take a distribution of his participant’s deferral account participant's matching account and participant’s profit sharing account due to the delayed distribution provisions of plan x employee b was not permitted to take a distribution of the shares of company b stock in his participant's company stock account and the mutual funds in his participant's esop investment account with the modification of the distribution rules for the sub-accounts under the esop accounts employee b is now eligible to withdraw the entire amount from his participant's esop account including the employer_securities in his participant's company stock account the other former employee employee c was hired on date and terminated employment on date on date employee c took a plan_loan from plan x the loan amount exceeded the amount of the participant's deferral account participant’s matching account and participant's profit sharing account at the time of the plan_loan under the terms of plan x the loan became due and payable on employee c’s effective date of termination of employment and a form 1099r was issued in since employee c was unable to repay the loan the loan went into default her participant’s esop investment account was offset by the amount of the loan and she incurred a distribution in equal to the amount of the defaulted loan with the modification of the distribution rules for the sub-accounts under the esop accounts employee c is now eligible to withdraw the entire amount remaining in her participant's esop account including the employer_securities in her participant's company stock account the alternate_payee alternate_payee d was divorced from a current employee employee e on date and pursuant to a qualified_domestic_relations_order qdro was allocated percent of employee e’s total account in plan x that allocation included a percent allocation from each plan x sub-account including employee e’s participant's company stock account plan x does not permit an alternate_payee to take an early distribution but the qdro required a distribution on or after the date on which employee e attained his earliest_retirement_age as defined in sec_414 of the code employee e remains employed by company a and company b but he attained the defined earliest_retirement_age on date so alternative payee d is entitled to a distribution however employee e is currently not entitled to a lump sum distribution of his total account balance in plan x because he remains employed by companies a and b and is under age - based on these facts and representations you request the following rulings with respect to a plan x distribution to employee a on or within three months after the one-year anniversary of his date of termination of employment with company a provided employee a receives a lump sum distribution of his participant's esop account which is comprised of his participant’s company stock account and participant’s esop investment account within one taxable_year on account of his second separation_from_service with company a employee a will be entitled to net_unrealized_appreciation treatment under sec_402 of the code with respect to the distribution of company b securities net_unrealized_appreciation treatment is available to employee a despite the fact that employee a received a distribution of his plan x participant’s deferral account and participant’s matching account after his first separation_from_service with company a with respect to a distribution to employee b no later than date provided employee b receives a lump sum distribution of his participant's esop account which is comprised of his participant's company stock account and participant's esop investment account within one taxable_year on account of his separation_from_service with company a employee b will be entitled to net_unrealized_appreciation treatment under sec_402 of the code with respect to the distribution of company b securities fact that employee b received a distribution of his participant's deferral account participant’s matching account and participant’s profit sharing account in and will not receive a distribution of his participant's esop account until a date that is after date due to the delayed distribution provisions of plan x regarding the sub-accounts under the esop accounts net_unrealized_appreciation treatment is available to employee b despite the with respect to a distribution to employee c no later than date provided employee c receives a lump sum distribution of her participant's esop account which is comprised of her participant's company stock account and participant's esop investment account within one taxable_year on account of her separation_from_service with company a employee c will be entitled to net_unrealized_appreciation treatment under sec_402 of the code with respect to the distribution of company b securities net_unrealized_appreciation treatment is available to employee c on account of her separation_from_service despite the fact that employee c received a distribution from her participant's esop investment account in a prior taxable_year because her plan_loan which was due and payable upon termination of employment was not repaid and was therefore defaulted and offset from her participant's esop investment account with respect to a distribution to alternate_payee d no later than date provided alternate_payee d receives a lump sum distribution within one taxable_year of her portion of employee e’s participant's esop account including his participant’s company stock account that was allocated and assigned to her pursuant to a qdro alternate_payee d will be entitled to net_unrealized_appreciation treatment under sec_402 and d vii of the code net_unrealized_appreciation treatment is available to alternate_payee d despite the fact that her former spouse remains employed by company a and company b and currently is not eligible for a lump sum distribution on account of death attainment of age separation_from_service or disability within the meaning of sec_72 of the code page sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 sec_402 of the code provides that in the case of a distribution other than a lump sum distribution the amount actually distributed to any distributee from a_trust described in sec_401 shall not include any net_unrealized_appreciation in employer_securities attributable to amounts contributed by the employee sec_402 of the code provides that in the case of any lump sum distribution which includes employer_securities there shall be excluded from gross_income the net_unrealized_appreciation attributable to that part of the distribution which consists of employer_securities sec_1_402_a_-1 of the income_tax regulations provides that securities_of_the_employer_corporation include securities of a parent or subsidiary_corporation of the employer_corporation sec_402 of the code defines the term lump sum distribution’ in part as a distribution or payment within one taxable_year of the recipient of the balance_to_the_credit of an employee which becomes payable to the recipient on account of the employee’s death after the employee attains age ’2 on account of the employee's separation_from_service or after the employee has become disabled from a_trust which forms a part of a plan described in sec_401 and which is exempt from tax under sec_501 sec_402 of the code provides for the aggregation of certain trusts and plans in determining the amount of a lump sum distribution that section provides in pertinent part that for purposes of determining the balance_to_the_credit of an employee all trusts which are part of a plan shall be treated as a single trust all pension plans maintained by the employer shall be treated as a single_plan all profit-sharing_plans maintained by the employer shall be treated as a single_plan and all stock_bonus_plans maintained by the employer shall be treated as a single_plan with respect to ruling_request one a specific triggering event such as separation_from_service must occur before a distribution may be considered to be a lump sum distribution as described in sec_402 of the code a separate triggering event may occur subsequent to a prior lump sum distribution which could permit a subsequent payment to be a lump sum distribution as described in sec_402 of the code in this instance employee a’s second separation_from_service would be considered a separate triggering event for purposes of sec_402 therefore such subsequent distribution of the balance to employee a’s credit on account of his second separation_from_service could be considered to be a lump sum distribution and the portion of this distribution attributable to the net_unrealized_appreciation of employer_securities could be excluded from gross_income accordingly we conclude with regard to your first ruling_request that with respect to a plan x distribution to employee a on or within three months after the one-year anniversary of his date of termination of employment with company a provided employee a receives a lump sum distribution of his participant's esop account which page is comprised of his participant’s company stock account and participant's esop investment account within one taxable_year on account of his second separation_from_service with company a which will be no later than date employee a will be entitled to net_unrealized_appreciation treatment under sec_402 of the code with respect to the distribution of company b securities net_unrealized_appreciation treatment is available to employee a despite the fact that employee a received a distribution of his plan x participant’s deferral account and participant’s matching account after his first separation_from_service with company a with respect to ruling_request two sec_402 of the code provides the definition of a lump sum distribution in part as a distribution within one taxable_year of the recipient of the balance_to_the_credit of an employee sec_402 provides for the aggregation of certain trusts and plans to determine the balance_to_the_credit of an employee benefit payments from the esop sub-accounts of plan x constitute distributions from plan x which must be aggregated with distributions from the k sub-accounts of plan x including amounts transferred from the separate_accounts in plan y for purposes of determining the balance_to_the_credit of an employee in the case of employee b due to the delayed distribution provisions of plan x he was ineligible to take a distribution from his esop accounts at the time he elected to take a distribution from hi sec_401 accounts since the plan x distribution provisions pertaining to termination of employment were amended employee b is now eligible to withdraw the entire balance to his credit from his esop accounts including the employer_securities in his participant’s company stock account on account of his separation_from_service in this instance employee b’s separation_from_service on date was the triggering event for purposes of sec_402 of the code in employee b received a distribution from plan x on account of separation_from_service any future subsequent distribution of the remaining balance_to_the_credit of employee b in his participant's esop account is not distributed within one taxable_year of the payment therefore such distribution will not be a lump sum distribution and therefore the portion of this distribution attributable to the net_unrealized_appreciation of employer_securities cannot be excluded from gross_income accordingly we conclude with regard to your second ruling_request that with respect to a distribution to employee b of his participant's esop account which is comprised of his participant’s company stock account and participant's esop investment account within one taxable_year employee b will not be entitled to net_unrealized_appreciation treatment under sec_402 of the code with respect to the distribution of company b securities net_unrealized_appreciation treatment is not available to employee b since employee b received a distribution of his participant’s deferral account participant’s matching account and participant's profit sharing account in and will not receive a distribution of his participant's esop account until a date that is after date due to the delayed distribution provisions of plan x regarding the sub-accounts under the esop accounts page with respect to ruling_request three sec_402 of the code provides the definition of a lump sum distribution specifically sec_402 states in pertinent part that the term lump sum distribution means the distribution or payment within one taxable_year of the recipient of the balance_to_the_credit of an employee which becomes payable to the recipient on account of the employee’s separation_from_service sec_1_72_p_-1 q a-13 b of the income_tax regulations provides that in the event of a plan_loan offset the amount of the account balance that is offset against the loan is an actual distribution for purposes of the code not a deemed_distribution under sec_72 of the code a distribution of a plan_loan_offset_amount is a distribution that occurs when under the plan terms governing a plan_loan the participant's accrued_benefit is reduced offset in order to repay the loan a distribution of a plan_loan_offset_amount can occur in a variety of circumstances for example where the terms governing a plan_loan require that in the event of the employee’s termination of employment the loan be repaid immediately or treated as in default in the case of employee c separation_from_service occurred on date it was at that point that the balance_to_the_credit which became payable on account of her separation_from_service was determined under the terms of plan x the plan_loan became due and payable on the termination_date and her plan x accrued_benefits were reduced to repay the loan since the loan went into default and employee c’s participant's esop investment account was used to pay off the loan the use of a portion of employee c’s balance_to_the_credit in her plan x participant's esop investment account is a distribution in which negates her ability to receive a lump sum distribution from plan x on account of her date separation_from_service in a subsequent tax_year since she did not receive the balance to her credit from plan x within one taxable_year she did not receive a lump sum distribution as described in sec_402 of the code since she did not receive a lump sum distribution the rules of sec_402 of the code which provide that in the case of any lump sum distribution which includes employer_securities there shall be excluded from gross_income the net_unrealized_appreciation attributable to that part of the distribution which consists of employer_securities do not apply accordingly we conclude with regard to your third ruling_request that with respect to a plan x distribution to employee c any distribution from her participant's esop account which is comprised of her participant’s company stock account and participant's esop investment account will not be entitled to net_unrealized_appreciation treatment under sec_402 of the code with respect to the distribution of company b securities net_unrealized_appreciation treatment is not available to employee c on account of her separation_from_service since employee c received a distribution from her participant's esop investment account in a prior taxable_year because her plan_loan which was due and payable upon termination of employment was not repaid and was therefore defaulted and offset by accrued_benefits from her participant's esop investment account with respect to ruling_request four section dollar_figure of revproc_2006_4 r b provides that a letter_ruling is a written_statement issued to a taxpayer by the service that interprets and applies the tax laws applicable to employee_benefits plans to the taxpayer’s specific set of facts section dollar_figure of revproc_2006_4 provides so page that in employee_plans matters the service issues letter rulings involving certain specific issues section dollar_figure of revproc_2006_4 provides that the service ordinarily will not issue a ruling in certain areas because of the actual nature of the problem involved or because of other reasons the service may decline to issue a ruling when appropriate in the interest of sound tax_administration or on other grounds whenever warranted by the facts of circumstances of a particular case sec_6047 of the code provides that the employer maintaining the plan or the plan_administrator is required to make returns and reports regarding such plan to the service to the participants and beneficiaries of such plan and to such other persons as the service may by regulations prescribe with regard to your fourth ruling_request company a’s reason in requesting this ruling concerns its reporting obligations to alternate_payee d specifically the ruling was requested to resolve tax issues of alternate_payee d not for reasons which would affect plan x since this ruling affects the alternate_payee and not company a we cannot issue this ruling to company a since it is not within the jurisdiction of revproc_2006_4 to do so however the following general information may be helpful sec_402 of the code provides that alternate payees are treated as distributees for purposes of sec_402 and sec_72 of the code an alternate_payee who is the spouse or former spouse of the participant shall be treated as the distributee of any distribution or payment made to the alternate_payee under a qualified_domestic_relations_order as defined in sec_414 sec_402 of the code provides that in the case of any lump sum distribution which includes employer_securities there shall be excluded from gross_income the net_unrealized_appreciation attributable to that part of the distribution which consists of employer_securities sec_402 of the code states in pertinent part that the term lump sum distribution means the distribution or payment within one taxable_year of the recipient of the balance_to_the_credit of an employee which becomes payable to the recipient on account of the employee’s separation_from_service sec_402 of the code provides the rules pertaining to lump sum distributions to alternate payees if any distribution or payment of the balance_to_the_credit of an employee would be treated as a lump sum distribution then for purposes of this paragraph the payment under a qualified_domestic_relations_order within the meaning of sec_414 of the balance_to_the_credit of an alternate_payee who is the spouse or former spouse of the employee shall be treated as a lump-sum_distribution for purposes of this clause the balance_to_the_credit of the alternate_payee shall not include any amount payable to the employee no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether plan x plan y or plan z satisfies the requirements for qualification under sec_401 a of the code page this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling has been sent to your authorized representative if you wish to inquire about this ruling please contact se t ep ra t3 please address all correspondence to sincerely yours pra lora manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
